Name: Commission Regulation (EEC) No 3736/86 of 8 December 1986 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  natural and applied sciences;  processed agricultural produce;  health
 Date Published: nan

 No L 347/6 Official Journal of the European Communities 9 . 12. 86 COMMISSION REGULATION (EEC) No 3736/86 of 8 December 1986 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 10 (3) thereof, Whereas Article 1 (7) of Commission Regulation (EEC) No 1105/68 (3), as last amended by Regulation (EEC) No 867/86 (4), specifies the reference method for checking the defatted dry matter content of skimmed milk and butter ­ milk ; whereas reference should be made to the inter ­ national standards on the taking of samples ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (7) of Regulation (EEC) No 1105/68 is hereby amended as follows : 1 . In paragraph (c), 'Standard ISO' is replaced by 'Inter ­ national Standard ISO' each time it occurs ; 2. The following subparagraph is added : 'Samples shall be taken in accordance with the pro ­ cedure laid down in International Standard ISO 707 ; however, Member States may use another method of sampling provided that this method complies with the principles of the abovementioned Standard.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 2 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p . 13 . 2 OJ No L 119, 8 . 5 . 1986, p . 19 . (3) OJ No L 184, 29 . 7. 1968 , p. 24. (4) OJ No L 81 , 26. 3 . 1986, p. 8 .